DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-10 and 25-33 in the reply filed on 8/26/2022 is acknowledged.
Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/2022.
Claim Objections
Claim 10 is objected to because of the following informalities:  In line 3, “one or more type” should read –one or more types--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 25-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-10 and 25-33 are dependent on claim 1 and are thus also rejected for the same reason.
Claim 4 recites the limitation "the form" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “wherein a line of weakness is formed in the container at which the container will preferentially break when subjected to a force”, which renders the claim indefinite. The term “preferentially” makes it unclear whether or not the container will actually break at the line of weakness when subjected to a force. Claim 6 is dependent on claim 5 and is thus also rejected for the same reason.
Claim 9 recites the limitation “the/or each part” which renders the claim indefinite. “The/or each part” would appear to indicate that there may be more than one part. Claim 9 is dependent on claim 7, which merely recites “a part” (singular). For the purposes of examination, claim 9 is given the broadest reasonable interpretation such that the limitation ‘the/or each part” is interpreted as –the part--.
Claim 25 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the extent" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 25 recites the limitation "the build process" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 27-33 are dependent on claim 25 and are thus also rejected for the same reasons.
Claim 26 recites the limitation "the step" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the extent" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the build process" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 28 recites the limitation "the rate of degradation" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 29-31 are dependent on claim 28 and are thus also rejected for the same reasons.
Claim 29 recites the limitation "the quantity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the relative powder degradation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the same article" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 32 recites the limitation “the/or each container” in lines 1 and 2, which renders the claim indefinite. “The/or each container” would appear to indicate that there may be more than one container. Claim 32 is dependent on claims 1 and 25, which merely recite “a container” or “the container’ (singular). For the purposes of examination, claim 32 is given the broadest reasonable interpretation such that the limitation ‘the/or each container” is interpreted as –the container--.
Claim 32 recites the limitation "the step of breaking open" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the step of removing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 2015/0283614), hereinafter “Wu.”
Regarding claims 1 and 2, Wu teaches a method of manufacture comprising a step of causing an AM machine, such as an EBM machine to build a densified and sealed enclosure or shell (i.e., container or capsule) by fusing powder, such that the enclosure/shell contains the structure and loose powder (i.e., unfused powder) (Abstract, [0012], [0017], [0035], [0066], Fig. 1, Fig. 16).
Regarding claim 7, note that the limitation “to be received by or connect to a tool or apparatus thereby to facilitate removing the container from a build plate and/or opening the container to release encapsulated powder” is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2111.02 (II).
Wu teaches wherein the enclosure/shell (i.e., container) contains an airway tube/duct, which may be connected to an air pump ([0013], [0054], Fig. 9A-9C). The airway tube/duct of Wu is considered capable of the intended use of being received by or connected to a tool or apparatus to facilitate opening the container to release encapsulated powder, and thus meets the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2015/0283614).
Regarding claim 3, Wu teaches wherein the enclosure/shell (i.e., container) comprises one or more sidewalls which diverge from each other as they rise from a base and subsequently converge towards one another towards a top (Fig. 7, Fig. 9A-9C, Fig. 14). Furthermore, note that changes in shape are prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV).
Regarding claim 4, Wu does not explicitly teach wherein the container has the form of two opposed cones or pyramids. However, it is noted that changes in shape and duplication of parts is prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV, VI).
As to claims 5-6, Wu teaches that the shell (i.e., container) may be selected to be either thin or thick and have an abrupt interface with the material internal to the shell or have a graded density interface ([0077]). Therefore, it would have been obvious to modify the container of Wu to have a thinner walled region, which would preferentially break when subjected to a large enough force. Note that changes in shape are prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV).
With respect to claim 8, Wu teaches wherein the enclosure/shell (i.e., container) contains an airway tube/duct, which may be connected to an air pump ([0013], [0054], Fig. 9A-9C). The airway tube/duct of Wu is considered capable of the intended use of being received by or connected to a tool or apparatus to facilitate opening the container to release encapsulated powder, and thus meets the limitation of claim 7. Wu further teaches wherein the duct may extend from a side surface ([0053]). It would have been obvious to one of ordinary skill in the art to have modified the shell of Wu to have ducts on opposing side surfaces, which would meet the limitation of claim 8. Note that changes in shape and duplication of parts is prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV, VI).
Regarding claim 9, note that the limitation “to connect with a spanner, screw driver, key, or wrench” is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2111.02 (II). The duct of Wu (Fig. 9A-9C) would appear to be capable of the intended use of connecting to a spanner, screw driver, key, or wrench, and thus meets the claim. Furthermore, it would have been obvious to change the shape of shell of Wu to be able to connect to a spanner, screw driver, key, or wrench, as changes in shape are prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV).
Regarding claim 10, Wu teaches wherein a predetermined number of enclosures (i.e., plurality of containers) are manufactured during a single build ([0012]-[0013]). Wu further teaches that the enclosures (i.e., containers) may have different shapes and that the structures therein may have any pattern ([0042]-[0044], [0061], [0064], [0076]-[0077], Fig. 7, Fig. 9A-9C, Fig. 14, Fig. 15, Fig. 16). Therefore, it would have been obvious to one of ordinary skill in the art in view of Wu to manufacture a plurality of containers in a single build, wherein the plurality of containers comprises one or more types of container, each type of container containing a different type of structure.
Allowable Subject Matter
Claims 25-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 25 and 26, the prior art fails to disclose or fairly suggest the methods as claimed. In particular, the closest prior art, Wu (US 2015/0283614), anticipates the subject matter of claim 1, as detailed above. However, Wu fails to teach or adequately suggest a step of analyzing the unfused powder in the container to determine the extent of degradation of the powder caused by the build process, and using the extend of degradation to predict powder degradation in another build process, as required by both claims 25 and 26. Therefore, claims 25 and 26 are distinct over the teachings of the prior art. Claims 27-33 further limit the subject matter of claim 25 and are thus also distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734